UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09607 Fairholme Funds, Inc. (Exact name of registrant as specified in charter) 1001 Brickell Bay Drive Suite 3112 Miami, FL 33131 (Address of principal executive offices) (Zip code) Bruce R. Berkowitz 1001 Brickell Bay Drive Suite 3112 Miami, FL 33131 (Name and address of agent for service) Registrant's telephone number, including area code:1-866-202-2263 Date of fiscal year end:November 30 Date of reporting period:August 31, 2007 Item 1. Schedule of Investments. THE FAIRHOLME FUND SCHEDULE OF INVESTMENTS August 31, 2007 (Unaudited) Shares Value DOMESTIC EQUITY SECURITIES - 49.29% BUILDING MATERIALS - 2.60% 3,900,700 USG Corp. * $ 150,645,034 CARPET - FLOOR COVERINGS - 3.69% 2,452,000 Mohawk Industries, Inc. * 214,084,120 CHEMICALS - 2.69% 2,337,900 Eastman Chemical Company 156,078,204 DIVERSIFIED HOLDING COMPANIES - 23.43% 8,522 Berkshire Hathaway, Inc. Class A * 1,008,919,580 18,440 Berkshire Hathaway, Inc. Class B * 71,731,600 6,256,074 Leucadia National Corp. 277,644,564 1,358,295,744 INDUSTRIAL VALVES - 1.59% 36,000 Mueller Water Products, Inc. Class A (a) 444,960 8,394,800 Mueller Water Products, Inc. - Class B (a) 91,923,060 92,368,020 METAL MINING - 1.75% 1,162,612 Freeport-McMoRan Copper & Gold, Inc. 101,635,541 NEWSPAPERS: PUBLSHING AND PRINTING - 0.04% 48,945 Daily Journal Corp. * 2,048,348 PAY TELEVISION SERVICES - 7.43% 10,184,724 EchoStar Communications Corp. * 431,017,520 REAL ESTATEOPERATIONS - 0.12% 103,768 Homefed Corp. 6,693,036 REFINED PRODUCTS - 0.00% 2,100 Calumet Specialty Products Partners, L.P. 102,060 RETAIL DEPARTMENT STORES - 4.83% 1,952,671 Sears Holdings Corp. * 280,325,449 TELECOMMUNICATIONS - 1.12% 1,445,900 IDT Corp. * 11,957,593 5,856,000 IDT Corp. Class B * 52,704,000 64,661,593 TOTAL DOMESTIC EQUITY SECURITIES (COST $2,344,171,138) 2,857,954,669 FOREIGN EQUITY SECURITIES - 24.66% BERMUDA - 0.06% PROPERTY AND CASUALTY INSURANCE - 0.06% 7,000 White Mountains Insurance Group Ltd. (b) 3,654,000 CANADA - 24.36% OIL AND GAS DRILLING - 3.31% 10,939,300 Ensign Energy Services, Inc. (a) 191,644,933 OIL AND GAS PRODUCERS - 21.05% 14,687,900 Canadian Natural Resources Ltd. 1,003,330,449 7,588,000 Penn West Energy Trust 217,472,080 1,220,802,529 TOTAL CANADA 1,412,447,462 UNITED KINGDOM - 0.24% 4,076,876 JZ Equity Partners PLC 13,789,059 TOTAL FOREIGN EQUITY SECURITIES (COST $1,135,012,240) 1,429,890,521 MISCELLANEOUS INVESTMENTS - 4.36% (c) TOTAL MISCELLANEOUS INVESTMENTS (COST $262,085,341) 252,975,027 Principal U.S. GOVERNMENT OBLIGATIONS - 15.43% $ 250,000,000 T-Bill 4.81% (d), 09/27/2007 249,159,514 200,000,000 T-Bill 4.98% (d), 10/04/2007 199,116,333 200,000,000 T-Bill 4.98% (d), 10/11/2007 198,930,000 100,000,000 T-Bill 3.57% (d), 11/23/2007 99,134,400 150,000,000 T-Bill 4.88% (d), 12/13/2007 148,326,300 TOTAL U.S. GOVERNMENT OBLIGATIONS (COST $894,396,006) 894,666,547 Shares MONEY MARKET FUNDS - 5.60% 49,717,232 Federated U.S. Treasury Obligations Fund, 5.11% (e) 49,717,232 275,000,000 Fidelity Institutional U.S. Treasury I Fund, 5.13% (e) 275,000,000 TOTAL MONEY MARKET FUNDS (COST $324,717,232) 324,717,232 TOTAL INVESTMENTS(COST $4,960,381,957) - 99.34% 5,760,203,996 OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 0.66% 38,264,360 NET ASSETS - 100.00% $ 5,798,468,356 * Non-income producing securities. (a) Affiliated company; the Fund owns 5% or more of the outstanding voting securities of the issuer. (b) Income from White Mountains Insurance Group Ltd. totaled $42,000 for the nine months ended August 31, 2007. This investment is considered affiliated with Bruce R. Berkowitz, a Director of the Fund, due to his service on the Board of White Mountains Insurance Group Ltd. (c) Represents previously undisclosed securities which the Fund has held for less than one year. (d) Rates shown are the effective yields based on the purchase price. The calculation assumes the security is held to maturity. (e) Annualized based on the 1-day yields as of August 31, 2007. The cost basis of investments for federal income tax purposes at August 31, 2007 was as follows: Cost of investments $ 4,963,122,818 Gross unrealized appreciation 904,529,801 Gross unrealized depreciation (107,448,623) $ 5,760,203,996 Other Affiliates * Investments representing 5% or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the 1940 Act.The aggregate market value of all securities of affiliated companies held in the Fairholme Fund as of August 31, 2007 amounted to $284,012,953 representing 4.90% of net assets.Transactions in the Fairholme Fund during the period ended August 31, 2007 in which the issuer was an "affiliated person" are as follows: Mueller Water Mueller Water Ensign Energy Products, Inc. - Class B Products, Inc. - Class A Services, Inc. Total November 30, 2006 Balance Shares - - 7,124,100 Cost $- $- $131,539,592 $131,539,592 Gross Additions Shares 8,394,800 36,000 3,815,200 Cost $122,946,011 $528,866 $66,326,222 $189,801,099 Gross Deductions Shares - - - Cost $- $- $- $- August 31, 2007 Balance Shares 8,394,800 36,000 10,939,300 Cost $122,946,011 $528,866 $197,865,814 $321,340,691 Market Value $91,923,060 $444,960 $191,644,933 $284,012,953 Realized gain (loss) $- $- $- $- Investment income $436,532 $1,890 $1,419,250 $1,857,672 * As a result of the Fairholme Fund's beneficial ownership of the common stock of these companies, regulators require that the Fund state that it may be deemed an affiliate of the respective issuer. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) provide reasonable assurances that material information relating to the registrant is made known to them by the appropriate persons, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this request. (b) There was no change in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act are filed and attached hereto as Exhibits. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Fairholme Funds, Inc. By: /s/ Bruce R. Berkowitz Bruce R. Berkowitz, President Date: 10/29/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Bruce R. Berkowitz Bruce R. Berkowitz, President Date:10/29/2007 By: /s/ Keith D. Trauner Keith D. Trauner, Treasurer Date: 10/29/2007
